By Dyer, Pitkin and Ellsworth, JJ.
The drawer of a bill or order, cannot be a witness to the acceptance of it, because he hath an interest. If it is accepted and paid, he thereby recovers his effects out of the hands of the payor, or obtains a credit from him; and at the same time discharges himself of a debt or duty to the payee, or charges him in debt: — And if it is not accepted, and it be drawn as is customary, for a valuable consideration, the drawer, besides the loss of credit, becomes immediately liable for the payment of it himself. In either case the drawer’s interest is apparent. That, in which it is the least concerned, is in the transferring a debt due fo him from one person to another; but his own oath cannot be sufficient for this. Further, as the acceplance of a bill, though not paid, binds the acceptor, and an action lies against him for the holder; it is only for the drawer to pass his bills,, as accepted for payment, and swear to the acceptance when called, if this is admissible for proof; and he may force a credit from any one he sees fit to draw upon, and to any amount — which would open a very dangerous door. The drawer, therefore, of a bill or order, cannot be a witness to prove either the payment of it, or the acceptance for payment; and the witness adduced in the Court of Common Pleas, to prove the acceptance and *168payment of tbe order in tbe present case, was inadmissible, being tbe drawer of it, unless there were some special circumstances in tbe case to take it out of tbe reason of tbe common rule; but none sucb are stated, nor are we to presume tbem, because then tbe bill of exceptions dotb not contain a full and fair stating of tbe case.